Citation Nr: 0737474	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran had active military service from February 26, 
1964 to July 24, of 1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim seeking 
entitlement to service connection for schizophrenia.  

In July 2004, the Board remanded the case to the RO for 
assistance in developing the case by obtaining additional 
private treatment records, VA treatment records, and to 
arrange for a psychiatric examination.  That development is 
completed, and the case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

There is no competent medical evidence of in-service 
occurrence of schizophrenia, and the veteran's currently 
diagnosed schizophrenia is not related to service.


CONCLUSION OF LAW

Schizophrenia was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the RO did not send the veteran a letter 
pursuant to Dingess, supra.  Because the service connection 
claim for schizophrenia is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  In this case, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the 
appellant on September 2003, July and October of 2004 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in June 2005, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's service medical records.  The claims file also 
contains VA examination and treatment records from the Bay 
Pines VA Medical Center (VAMC) of October 2004 through 
February 2005 and private treatment records of January 1967, 
September 1982 and September 1995.  The veteran responded in 
the negative in August 2004 to an RO inquiry as to whether 
there were private treatment records available for the 
timeframe subsequent to 1995.  Thus, the Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of personal statements.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he developed schizophrenia in the 
Army when he served in 1964 and that it has led to his 
present diagnosis of schizophrenia.

Service medical records indicate that the veteran had no 
evidence of a mental condition during pre-induction 
examinations of January 1964.  In June 1964 the Army sent the 
veteran for a mental consultation, and it was found that he 
was mentally responsible to distinguish right from wrong and 
to adhere to the right, and also that he had the mental 
capacity to understand and participate in the board 
proceedings.  The veteran was found to have a character or 
behavior disorder classified as passive-aggressive 
personality, chronic and moderate, that existed prior to his 
entry into service.

Private treatment records of January 1967 diagnosed the 
veteran with schizophrenic reaction, acute and 
undifferentiated type.  The etiology was psychogenic and 
environmental.  A private clinician of September 1982 
diagnosed the veteran with chronic schizophrenia, and in June 
1995, the veteran was diagnosed by a private psychologist 
with paranoid schizophrenia (by history), in remission.

A VA physician of December 2004 who reviewed the claims file 
found the veteran suffered from episodic schizophrenia with a 
Global Assessment of Functioning (GAF) rating of 45.  The 
examiner found "at no time was there any mention in the 
available service medical records of behavior that would 
suggest psychotic symptoms consistent with a diagnosis of 
schizophrenia."  Regarding a medical opinion as to whether 
the veteran's schizophrenia was incurred in service, the 
physician opined, "though the veteran's actions that 
prompted his discharge may have been some form of prodromal 
phase of a schizophrenic reaction, it is impossible to 
accurately identify them as such without resorting to pure 
speculation.  There is no evidence describing his actions or 
suggesting that the veteran's behaviors were of such a nature 
to warrant a connection with his psychotic symptoms 
identified almost 3 years later."

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since September 2002 
that his schizophrenia was incurred in service.  However, in 
order to render competent medical opinion, a witness must be 
competent to be probative as to the facts under 
consideration, and the veteran does not possess the requisite 
medical expertise to render such an opinion.  Espiritu supra.   
Additionally, while there is evidence of a personality 
disorder in service, there is no competent medical opinion 
linking it to the veteran's schizophrenia, nor stating it was 
a misdiagnosis.  Further, the Board notes that personality 
disorders are considered congenital and developmental in 
nature and are not deemed compensable diseases for VA 
purposes, except when such disorders were shown to have been 
aggravated during military service. 38 C.F.R. §§ 3.303(c), 
4.127 (2007); See VAOPGCPREC 82-90 (July 18, 1990).

The evidence weighing against the veteran's claim includes 
the absence of in-service treatment of schizophrenia.  Also 
weighing against the veteran's claim is the absence of 
competent medical opinion providing a nexus between the 
veteran's currently diagnosed schizophrenia and his service.  
None of the private opinion offers such a nexus, rather the 
January 1967 physician states the cause of the veteran's 
schizophrenia is related to psychogenic and environmental 
conditions.  The VA examiner could not offer a nexus opinion 
without speculating. 

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking schizophrenia to service.  Further, the Board finds 
that available medical records do not indicate the required 
showing of continuity of symptoms.  The earliest diagnosis 
for the veteran's schizophrenia was noted in January 1967, 
approximately 3 years after the veteran's discharge from the 
military.  See 38 C.F.R. §§ 3.307, 3.309.  

In weighing the evidence, the Board finds that the absence of 
schizophrenic episodes in service, outweigh the veteran's 
assertions that his schizophrenia began in service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim that his schizophrenia occurred 
in or was caused by service.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for 
schizophrenia, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for schizophrenia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


